DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claim 1 and addition of claims 16 in “Claims -02/03/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 02/03/2021”, have been acknowledged by the Examiner.
This office action considers claims 1-16 pending for prosecution. 
Response to Arguments
2. 	Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 02/03/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (201; Fig. 20; C5 L60) = (element 201; Figure No. 20; Column No. 5 Line No. 60). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
3.	Claims 1-7 and 9-14 are rejected under 35 U.S.C.103 as being unpatentable over Basker et al. (US 9390981 B1, of record; hereinafter Basker), in view of the following statement.
Regarding claim 1, Basker teaches a semiconductor structure (see the entire document, specifically Fig. 1A+; C5 L55+, and as cited below), comprising: 
a substrate ({201, 202}; Fig. 20; see C5 L60-64; an SOI wafer; see also C4 L49-50, where it states that Fig. 20 is a CMOS structure according to the method of Figs. 1A-1B), including a first region (220; see C6 L14-16) and a second region (210);
a first doped region (223; Fig. 20 in view of Fig. 11; see C10 L8-13) in the first region (220) of the substrate ({201, 202}) and having first doping ions (see C10 L8-13; p-type); 
a second doped region (213; Fig. 20 in view of Fig. 11; see C8 L35-40) in the second region (210) and having second doping ions (see C8 L35-40; n-type), the second doping ions (see C8 L35-40; n-type) having a conductivity type opposite to the first doping ions (see C10 L8-13; p-type); 
a protective layer (233; Fig. 20 in view of Fig. 11; see C8 L57-60), covering a top surface of the substrate ({201, 202}) in the second region (210) and a portion of a top surface of the second doped region (213; Fig. 20 in view of Fig. 17), and exposing a remaining portion of the top surface of the second doped region (213; Fig. 20 in view of Fig. 17; see C12 L26-33, C13 L15-17, where layer 233 has an opening 261 over layer 213); 
a stop layer (234; Fig. 20 in view of Fig. 12; see C10 L35-45), covering a top surface of the substrate ({201, 202}) in the first region (220) and a portion of a top surface of the first doped region (223; Fig. 20 in view of Fig. 15), and exposing a remaining portion of the top surface of the first doped region (223; Fig. 20 in view of Fig. 15; see C12 L26-41, where layer 234 has an opening 262 over layer 223); 
a first metallide (224; Fig. 20 in view of Fig. 16; see C12 L47-67) on the first doped region (223) having the first doping ions (see C10 L8-13; p-type), covering the remaining portion of the top surface of the first doped region (223; Fig. 20 in view of Fig. 15; see C12 L47-67, where layer 224 is formed at the bottom of the opening 262 and immediately adjacent to layer 223); 
a second metallide (214.1; Fig. 20 in view of Fig. 18; see C13 L18-41) on the surface of the second doped region (213) having the second doping ions (see C8 L35-40; n-type), covering the remaining portion of the top surface of the second doped region (213; Fig. 20 in view of Fig. 17; see C13 L18-41, where layer 214.1 is formed at the bottom of the opening 261 and immediately adjacent to layer 213) and the second (214.1; Fig. 20 in view of Fig. 18; see C13 L18-41; titanium silicide) and first metallides (224; Fig. 20 in view of Fig. 16; see C12 L47-67; C13 L1-18; nickel platinum silicide) being made of different materials,
a first plug (282; Fig. 20; see C13 L63-66) on the first metallide (224), wherein (see below for “an area of”) a projection of the first plug (282; construed from a projected top view of Fig. 20; where layer 282 comprises of layers 271 and 272, and where construed from a projected top view of Fig. 20 a projection of layer 282 on the substrate at least completely overlaps a projection of layer 224 on the substrate) on the substrate ({201, 202}) (see below for “equals an area of”) a projection of the first metallide (224) on the substrate ({201, 202}); and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 
a second plug (281; Fig. 20; see C13 L63-66) on the second metallide (214.1), wherein (see below for “an area of”) a projection of the second plug (281; construed from a projected top view of Fig. 20; where layer 281 comprises of layers 271 and 272, and where construed from a projected top view of Fig. 20 a projection of layer 281 on the substrate at least completely overlaps a projection of layer 214.1 on the substrate) on the substrate ({201, 202}) (see below for “equals an area of”) a projection of the second metallide (214.1) on the substrate ({201, 202}).  
As noted above, Basker does not expressly disclose “(a first plug on the first metallide, wherein) an area of (a projection of the first plug on the substrate) equals an area of (a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein) an area of (a projection of the second plug on the substrate) equals an area of (a projection of the second metallide on the substrate)”.
However, the Applicant has not presented persuasive evidence that the claimed “a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate). Also, the Applicant has not shown that “a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Therefore, no rationale is given that the invention will not function without “a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate”. Thus, the claimed “a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate” is significant, and, the claimed limitation of “first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; and -2-Attorney Docket No. 00158.0481.01 US Application No. 16/527,721 a second plug on the second metallide, wherein an area of a projection of the second plug on the substrate equals an area of a projection of the second metallide on the substrate” is not patentable over Basker.
Regarding claim 2, Basker teaches all of the features of claim 1. 
Basker further teaches wherein: the first metallide (224; Fig. 20 in view of Fig. 16; see C12 L47-67; nickel platinum silicide) contains the first doping ions (see C10 L8-13; p-type), and the first metallide (224; see C12 L47-67) is a reaction product between a first metal layer (see C12 L47-67; nickel platinum) and the first doped region (223) in the substrate ({201, 202}).  
Regarding claim 3, Basker teaches all of the features of claim 2. 
Basker further teaches wherein: the first doping ions (see C10 L8-13; p-type) are P-type ions, and the first metal layer (see C12 L47-67; nickel platinum) is made of one or more of (Pt), NiPt (see C12 L47-67; nickel platinum) and (Ni).  
Regarding claim 4, Basker teaches all of the features of claim 1. 
Basker further teaches wherein: the second metallide (214.1; Fig. 20 in view of Fig. 18; see C13 L18-41; titanium silicide) contains the second doping ions (see C8 L35-40; n-type), and the second metallide (214.1; Fig. 20 in view of Fig. 18; see C13 L18-41) is a reaction product between a second metal layer (see C13 L18-41; titanium) and the second doped region (213) in the substrate ({201, 202}).   -32-Client's Ref No.: 2016-00922-SH-US-DA] Attorney Docket No.: 00158.0481.01 US
Regarding claim 5, Basker teaches all of the features of claim 4. 
Basker further teaches wherein: the second doping ions (see C8 L35-40; n-type) are N-type ions, and the second metal layer (Fig. 20 in view of Fig. 18; see C13 L18-41; titanium) is made of Ti.  
Regarding claim 6, Basker teaches all of the features of claim 1. 
Basker further teaches wherein: the first doping ions (see C10 L8-13; p-type) are P-type ions and the second doping ions (see C8 L35-40; n-type) are N-type ions; and the first metallide (224; see C12 L47-67; C13 L1-18; nickel platinum silicide) is made of one or more of (PtSi), NiPtSi (see C12 L47-67; C13 L1-18; nickel platinum silicide) and (NiSi) and the second metallide (214.1; see C13 L18-41; titanium silicide) is made of TiSi2 (see C13 L18-41; titanium silicide).
Regarding claim 7, Basker teaches all of the features of claim 1. 
Basker further including: a dielectric layer (235; Fig. 20 in view of Fig. 19; see C10 L45-47) on the first region (220) and the second region (210) of the substrate ({201, 202}), the dielectric layer (235; Fig. 20 in view of Fig. 19; see C12 L16-41) having a first contact hole (262; see C12 L16-41) via there-through in the first doped region (223) and having a second contact hole there-through (261; see C12 L16-41) in the second doped region (213).
Regarding claim 9, Basker teaches all of the features of claim 1. 
Basker further including: a first metal gate structure (228; Fig. 20; see C10 L64-67) in the first region (220) of the substrate ({201, 202}), the first doped layer (223) being located in the first region (220) of the substrate ({201, 202}) on both sides of the first metal gate structure (228), and a second metal gate structure (218; Fig. 20; see C10 L64-67) in the second region (210) of the substrate ({201, 202}), the second doped layer (213) being located in the second region (210) of the substrate ({201, 202}) on both sides of the second metal gate structure (218).
Regarding claim 10, Basker teaches all of the features of claim 9. 
Basker further including: a dielectric layer ({237, 235}; Fig. 20; see C12 L6-9; see C12 L26-41), including an upper dielectric layer (237) and a lower dielectric layer (235), wherein: 
the lower dielectric layer (235; see C12 L6-9; see C12 L26-41) covers the first doped region (223), the second doped region (213), a sidewall of the first metal gate structure (228), and a sidewall of the second metal gate structure (218), and 
the upper dielectric layer (237; see C12 L6-9; see C12 L26-41) is on the lower dielectric layer (235), the first metal gate structure (228), and the second metal gate structure (218).
Regarding claim 11, Basker teaches all of the features of claim 10. 
Basker further teaches wherein: the first plug (282; Fig. 20; see C13 L63-66) is in the dielectric layer ({237, 235}) and connecting to the first metallide (224); and forming the second plug (281; Fig. 20; see C13 L63-66) is in the dielectric layer ({237, 235}) and connecting to the second metallide (214.1).
Regarding claim 12, Basker teaches all of the features of claim 1. 
Basker further teaches wherein: the stop layer (234; Fig. 20 in view of Fig. 12; see C10 L35-45) is on the protective layer (233; see C8 L57-60), covering the top surface of the substrate ({201, 202}) in the second region (210) and the portion of the top surface of the second doped region (213; layer 234 covers the portion of layer 213 that is also covered by layer 233 in region 210), and exposing the remaining portion of the top surface of the first doped region (223; Fig. 20 in view of Fig. 15; see C12 L26-41, where layer 234 has an opening 262 over layer 223).  
Regarding claim 13, Basker teaches all of the features of claim 9. 
Basker further teaches wherein: the protective layer (233; Fig. 20; see C8 L57-60) is on sidewalls of the second metal gate structure (218; see C10 L64-67), and the stop layer (234; see C10 L35-45) is on sidewalls of the first metal gate structure (228; see C10 L64-67).  
Regarding claim 14, Basker teaches all of the features of claim 1. 
Basker further teaches wherein: the stop layer (234; Fig. 20; see C10 L35-45) is formed directly on the protective layer (233; Fig. 20; see C10 L35-45) in the second region (210) and directly on the substrate ({201, 202}) in the first region (220), and the protective layer (233; Fig. 20; see C10 L35-45) is directly under the stop layer (234; Fig. 20; see C10 L35-45) in the second region (210).
Regarding claim 15, Basker teaches all of the features of claim 9. 
Basker further teaches wherein: the first plug (282; Fig. 20; see C13 L63-66) is separated from the first metal gate structure (228) by the stop layer (234; Fig. 20 in view of Fig. 12; see C10 L35-45) and a dielectric layer (235; Fig. 20; see C12 L6-9; see C12 L26-41); and the second plug (281; Fig. 20; see C13 L63-66) is separated from the second metal gate structure (218) by the stop layer (234; Fig. 20 in view of Fig. 12; see C10 L35-45) and the protective layer (233; Fig. 20; see C10 L35-45).

4.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Basker et al. (US 9390981 B1, of record; hereinafter Basker), in view of Leobandung et al. (US 9412840 B1, of record; hereinafter Leobandung). 
Regarding claim 8, Basker teaches all of the features of claim 7. 
Basker further teaches wherein: the dielectric layer (235; Fig. 20 in view of Fig. 19; see C10 L47-54, where it states that dielectric layer 235 comprises of any suitable interlayer dielectric material) (see below for “is made of silicon oxide”).
As noted above, Basker does not expressly disclose “(wherein: the dielectric layer) is made of silicon oxide”.
However, in the analogous art, Leobandung teaches a replacement metal semiconductor alloy contact formation ([Title]), wherein (Fig. 12; C5 L21+) a dielectric cap material layer (34P; Fig. 12; see C12 L6-9) comprising of silicon dioxide (see C11 L45-46) is formed in regions (14A) and (14B) and has an opening (36) formed in them over a source/drain structures (24).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Basker’s dielectric layer material with Leobandung’s dielectric cap material comprising silicon dioxide, because they have equivalent properties, as recognized by Leobandung’s dielectric cap material layer (C11 L45-46) comprising of silicon dioxide, which is a dielectric material, whereas Basker teaches a dielectric layer material (C10 L47-54) comprising of any suitable interlayer dielectric material. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Basker’s (by Leobandung) device will have wherein: the dielectric layer (Basker 235; Fig. 20; see C10 L46 in view of material of Leobandung 34P; Fig. 12; see C12 L6-9; see C11 L45-46; silicon dioxide) is made of silicon oxide (in view of material of Leobandung C11 L45-46; silicon dioxide).
Allowable Subject Matter
5.		Claim 16 is objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form rewritten to overcome the and to 
include all of the limitations of the base claim and any intervening claims. 		
6.     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 16 (the individual limitations may be found just not in combination).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898